NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

AJITKUMAR PATEL and                         )
NILAKUMARI PATEL,                           )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D17-4695
                                            )
WELLS FARGO BANK, NATIONAL                  )
ASSOCIATION, as trustee for the             )
certificate holders of Structured Asset     )
Mortgage Investments II Inc., Bear          )
Stearns Mortgage Funding Trust              )
2007-AR1 Mortgage Pass-Through              )
Certificates, 2007-AR1,                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Eric O. Husby, Tampa, for Appellants.

Sarah T. Weitz of Weitz & Schwartz, P.A.,
Fort Lauderdale, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.